Exhibit 10.2 Executed Version SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). JOLIET BULK, BARGE & RAIL LLC TERMINAL SERVICES AGREEMENT TABLE OF CONTENTS TOC\t "Heading 1,2, TBC Header - Title Bold Center,1" \x \* MERGEFORMAT 1. Phase I Development1 2. Services4 3. Tankage6 4. Receipt and Delivery Points6 5. Product6 6. Term6 7. Volumes and Fees7 8. Special Provisions13 9. Payment Terms15 Determination of Quantity16 Hours of Operation17 Audit17 Default18 Notices19 Confidentiality19 Survival20 Additional Terms20 GENERAL TERMS AND CONDITIONS 14 1. Facility and Services14 2. Product Specifications16 3. Data Integrity of Product18 4. Measurements19 5. Product Gain and Loss Allowance20 6. Inventory Disposition Upon Termination20 7. Indemnification21 8. Limitation of Liability23 9. Force Majeure24 Environmental25 Waste and Hazardous Materials26 Compliance with Applicable Law26 Federal Contract Clauses27 Title and Custody28 i Taxes28 Insurance28 Conflict-of-Interest29 Governing Law and Jurisdiction29 Modification30 Waivers30 Assignment30 Entire Agreement30 Severability30 Independent Contractor30 No Third Party Beneficiaries31 Financing31 Counterparts31 Safety and Health31 Governmental Restraint31 Tankage32 Tank Cleaning32 Regulatory Change in Product Specifications33 References and Rules of Construction33 Drug and Alcohol Policy34 ANNEX Annex I-Definitions EXHIBITS Exhibit A-Facility Exhibit B-Scheduling and Nominations Procedures Exhibit B-1-Railcar Specifications Exhibit C-Product Specifications Exhibit D-Connecting Pipeline ii SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). JOLIET BULK, BARGE & RAIL LLC TERMINAL SERVICES AGREEMENT THIS AGREEMENT (this “Agreement”), made and dated the 28th day of May, 2014 (the “Effective Date”), by and between JOLIET BULK, BARGE & RAIL LLC, a Delaware limited liability company, having an office at 1808 Swift Drive, Oak Brook, IL 60523-1501, (“Operator”), and EXXONMOBIL OIL CORPORATION, a New York corporation, having an office at 3225 Gallows Road, Fairfax, VA 22037, (“Customer”).Capitalized terms used herein shall have the meanings referenced or set forth in AnnexI.Section references contained herein refer to the following agreement unless such section references specifically reference the General Terms and Conditions attached hereto (the “GTCs”). 1. Phase I Development Subject to the terms and conditions hereof, Operator shall construct and develop a crude-by-rail off-loading terminal facility substantially as described on ExhibitA (the “Facility”), including all necessary tankage, pipelines, meters, valves and pumps, on its property located in Joliet, Will County, Illinois approximately five miles northeast of Customer’s Joliet Refinery. Subject to the limitations set forth herein, the Facility will have the anticipated initial annual average capacity of 85,000 Barrels per day (hereinafter referred to as “Phase I Capacity”). Specifically, (i) from October 1 to March 31, the capability for unloading one Unit Train within 24 hours, with steaming of railcars, if applicable (steam pressure not to exceed 100 psi and 327 degrees Fahrenheit), with a total weekly unloading capacity of seven Unit Trains is anticipated, and (ii) from April 1 to September 30 unloading one and one half Unit Trains within 24 hours, with a total weekly unloading capacity of ten Unit Trains is anticipated.As part of construction of the Facility, to achieve PhaseI Capacity, Operator shall initially construct two tanks, each with a nominal capacity of approximately 150,000 Barrels and a usable capacity of approximately 137,839 Barrels, which will be for Customer’s dedicated use (the “Dedicated Tanks”). The Dedicated Tanks shall be subject to Section 3.2.Customer shall provide, own and maintain sufficient Barrels of Product as tank heels (the “Minimum Inventory”) in each of the Dedicated Tanks. Occurrence of Commencement Date (a) Operator guarantees that the Facility, including the Dedicated Tanks, will be commercially operable on or before the Guaranteed Completion Date.The Guaranteed Completion Date will be extended due to Force Majeure 1 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). events impacting the construction schedule, any inability of Operator to agree upon necessary and appropriate arrangements with a railroad in connection with the Facility, delays related to work required to be performed by or on behalf of Customer or any affiliate of Customer to facilitate the physical connection of the Connecting Pipeline to the MOJO Pipeline and any other acts or omissions of Customer or any affiliate of Customer that may cause or contribute to such delay. Notwithstanding this guarantee, the remedies set forth in Section 1.3(b) through Section 1.3(d) are Customer’s sole and exclusive remedies in the event the Commencement Date has not occurred by the Guaranteed Completion Date, and Operator shall have no liability for failure to achieve the Commencement Date by the Guaranteed Completion Date except as provided in Section 1.3(b) through Section 1.3(d). (b) Subject to Section 6.2, if the Commencement Date has not occurred by the Guaranteed Completion Date, as the Guaranteed Completion Date may be extended as provided in Section1.3(a), plus a 30 day cure period, the Base Fee and the Exercised Option Fee will decrease (i) $0.05 per Barrel if the Commencement Date occurs after the 30 day cure period but on or before the day that is 60 days after the Guaranteed Completion Date or (ii) $0.10 per Barrel if the Commencement Date occurs any time after the day that is 60 days after the Guaranteed Completion Date. For example: (i) if the Commencement Date occurs 31 days after the Guaranteed Completion Date, then the Base Fee will be $***** per Barrel and the Exercised Option Fee will be $***** per Barrel; (ii) if the Commencement Date occurs 61 days after the Guaranteed Completion Date, then the Base Fee will be $***** per Barrel and the Exercised Option Fee will be $***** per Barrel; or (iii) if the Commencement Date occurs 150 days after the Guaranteed Completion Date, then the Base Fee will be $***** per Barrel and the Exercised Option Fee will be $***** per Barrel. (c) If the Commencement Date has not occurred by the Guaranteed Completion Date, as the Guaranteed Completion Date may be extended as provided in Section1.3(a), plus a 90 day cure period, the Minimum Volume Commitment will decrease by ***** Barrels for each day after the 90 day cure period ends until the Commencement Date occurs.For example, if the Commencement Date occurs 100 days after the Guaranteed Completion Date, the Minimum Volume Commitment will decrease from ***** Barrels to ***** Barrels (10 days multiplied by ***** Barrels per day for a total decrease of ***** Barrels). 2 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). (d) If the Commencement Date has not occurred within 315 days after the Guaranteed Completion Date due to the failure or inability of Operator to obtain any permit, license, lease, consent, authorization or approval of any Governmental Authority necessary for the construction and operation of the Facility, then regardless of whether such failure or inability is due to an event of Force Majeure, Customer shall have the right to terminate this Agreement upon notice without further costs or obligation to Operator; provided that Customer shall not be entitled to terminate this Agreement pursuant to this Section 1.3(d) if (i) Customer is in breach of this Agreement or (ii) any acts or omissions of Customer or any affiliate of Customer contribute to the Commencement Date not having occurred within 315 days after the Guaranteed Completion Date.In the event a portion of the delay is related to the installation of the connection equipment and pipe required to join the Connecting Pipeline to the MOJO Pipeline by Customer, the 315 day period noted above will be extended by the impact of the delay. (e) Within 90 days of execution of this Agreement (which such period of time shall be extended on a day for day basis due to any inability of Operator to agree upon necessary and appropriate arrangements with a railroad in connection with the Facility), if, in the reasonable opinion of Operator, the Commencement Date will not occur within 315 days after the Guaranteed Completion Date, Operator shall have the right to terminate this Agreement upon notice and shall bear all costs and expenses for the Facility (excluding, for the avoidance of doubt, any documented costs and expenses related to the development of the Connecting Pipeline); provided that Operator shall not have the right to terminate this Agreement pursuant to this Section 1.3(e) if (i) Operator is in breach of this Agreement or (ii) any acts or omissions of Operator or any affiliate of Operator contribute to Operator’s opinion that the Commencement Date will not occur within 315 days after the Guaranteed Completion Date. (f) Operator shall provide Customer anticipated notice of readiness 45 days, 30 days and 15 days prior to the anticipated Commencement Date. If Operator elects to reduce the Option Volume pursuant to Sections 6.2, 7.8 or 7.12(c) Customer shall no longer be entitled to use the second Dedicated Tank as a Dedicated Tank during the remaining Term of this Agreement and shall dispose of the Minimum Inventory tank heels in the second Dedicated Tank in accordance with Section 31.2 of the GTCs.In such event, if Customer thereafter nominates and delivers Product in excess of that which can be accommodated in the first Dedicated Tank, Operator shall accommodate such excess volumes to the extent 3 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). additional capacity is available; provided that any such accommodation shall be in a Non-Dedicated Tank and Operator shall be entitled to commingle Product with similar product from third parties provided reasonable advanced notice is given to Customer. 2. Services Commencing on the Commencement Date, Customer shall (in accordance with this Agreement) ratably deliver, or cause to be delivered, Product via Unit Train to the Facility in accordance with the scheduling and nomination procedures set forth on ExhibitB, and Operator shall provide temporary storage for Product and deliver to Customer into the Connecting Pipeline the same quantity of Product received by Operator, subject to the Loss Allowance as applicable.In order to take into account the possibility that Customer may purchase Product from third parties on a delivered basis at the Facility, the use of the term “deliver” or variations thereof in connection with incoming deliveries to the Facility shall hereinafter be deemed to include the notion of “delivered, or cause to be delivered”, without repeating such phrase each time. Operator shall cause all railcars to receive a visual inspection by a qualified AAR (Association of American Railroads) railcar inspector upon arrival and prior to departure for any evident damage.Operator will report any railcar damage discovered by such inspections daily to Customer in accordance with industry practice, including the (i) railcar number, (ii) railcar’s arrival date, (iii) bad order date, (iv)dwell days and (v) railcar’s current status. Operator may remove the damaged railcars, or cause the damaged railcars to be removed, from Customer’s Unit Train; provided that, notwithstanding anything to the contrary contained herein, Operator shall assume no responsibility or liability for such damaged railcars.If any damaged railcars are found on Unit Trains owned by a third party delivering Product on behalf of Customer, Operator will notify the third party and Customer.Outbound inspections will meet the requirements of CFR 49.173.31(d) “Examination before shipping.” Operator shall provide facilities for common mechanical railcar repairs (brake shoe replacement, hose support, wheel change, etc.) as set forth on Exhibit A. Repairs to railcars will be on the account of Customer and will be billed to Customer directly by the repair company. If such common mechanical repairs are needed on third party railcars delivering Product on behalf of Customer, Customer will work out arrangements for such repairs directly with the applicable third party and such repairs may be made on Operator’s repair-in-place track. 4 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). If the Facility is expanded beyond that described in Exhibit A, Operator shall notify Customer of future rail and vessel loading and unloading capabilities available as a result of such expansion and offer Customer the non-exclusive opportunity to discuss (subject to third party confidentiality obligations) with Operator Customer’s possible usage of any such future capabilities that Operator offers generally to interested parties, but Operator shall not be obligated to make such an offer of an opportunity to discuss with Customer any future capabilities that will be specially built for a particular party or parties.Any future capabilities at the Facility will not decrease in any material respect Operator’s ability to provide the services to Customer specified under this Agreement. Customer acknowledges that Operator is free, and intends, to utilize the services of third party service providers in the fulfilment of its obligations to Customer hereunder; however, Operator shall be responsible for the fulfilment of its obligations and for appropriate oversight of any such third party service providers. In no case shall Operator be obligated to unload more than one Customer Unit Train per day or more than six Unit Trains per week.Operator may, in its sole discretion, elect to unload any Customer (i) Manifest Trains or (ii) Unit Trains in excess of the limitations on Operator’s obligations set forth in the preceding sentence. In no case shall Operator be obligated to store more than 27 railcars on its repair- in-place track (including any locomotives, buffer cars, tank cars or other cars) at the Facility and Customer acknowledges that the repair-in-place track is not capable of exceeding such limits.Any storage of Customer railcars at the Facility will be charged to Customer at the rates set forth in Section 7.15, if applicable.For the avoidance of doubt, this Section 2.7 applies to the storage of both damaged railcars that have not been repaired and placed on the next available Customer outbound train within 72 hours of notice of placement to the Customer on the repair-in-place track and railcars arriving as part of a Manifest Train. The Facility may be unavailable for short periods of time due to routine maintenance and repair.To the extent (a) such routine maintenance and/or repair shall be for a period of seven days or less, Operator shall use reasonable commercial efforts to provide Customer at least 30 days advance written notice of such planned maintenance and/or repair of the Facility, to the extent practicable, and (b) such routine maintenance and/or repair shall be for a period greater than seven days, Operator shall use reasonable commercial efforts to provide Customer at least 90 days advance written notice of such planned maintenance and/or repair of the Facility, and consult and coordinate with Customer regarding the same, to the extent practicable.To the extent in any month that Customer nominates the 5 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). delivery of any volume of Product and the Facility is unable due to such maintenance and/or repair to store and deliver such Product over such month (in aggregate), Customer shall have the right and Operator the obligation to make up those volumes in the subsequent month (or months, if necessary) and, if required, the Initial Term shall be extended to give effect to such make-up rights. 3. Tankage Any tanks utilized to store Product shall comply in all material respects with API653. It is recognized that from time to time, due to operational reasons, Product may need to move through tanks other than the Dedicated Tank(s) and, if applicable, any Non-Dedicated Tank. It is also recognized that from time to time, a third party’s product may need to move through the Dedicated Tank(s).In either case, Operator will use commercially reasonable efforts not to commingle Product held in the Dedicated Tank(s) with third party product beyond contact with tank heels, but Operator shall have the right to commingle if commercially reasonable under the circumstances and shall notify Customer of any actual occurrence of such commingling.For the avoidance of doubt, Operator shall be entitled to commingle Product with third party product in any Non-Dedicated Tank at any time. 4. Receipt and Delivery Points Receipt Point.The “Receipt Point” shall be the flange of the Facility’s connection hose, as identified as “Receipt Point” on Exhibit A. Delivery Point.The “Delivery Point” shall be the last permanent flange between the Facility and the Connecting Pipeline, as identified as “Delivery Point” on Exhibit A. For the avoidance of doubt, the transfer of Product custody from the Operator to JBBR Pipeline LLC will occur at the custody transfer meter at the inlet of the Connecting Pipeline shown on Exhibit A. 5. Product “Product” means crude oil (including crude oil or bitumen mixed with diluent) tendered by Customer for receipt at the Facility that meets the Product Specifications set forth on ExhibitC. 6 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). 6. Term This Agreement shall become effective on the Effective Date.The initial term of this Agreement shall begin on the Effective Date and end on the date that is three years after the Commencement Date (the “Initial Term”). Customer may elect to extend this Agreement up to two additional one-year terms (each, an “Extension Term” and together with the Initial Term, the “Term”) at its option. If Customer elects to extend this Agreement, notice shall be provided to Operator at least nine months in advance of the expiration date of the Initial Term or of the first Extension Term, as applicable.Within 90 days after such notice, Operator has the option to notify Customer of Operator’s decision not to extend the Option Volume component of this Agreement. If the Option Volume component is not extended, then Customer’s obligations related to the Exercised Option Volume and the Exercised Option Fee shall end at the end of the Initial Term or first Extension Term, as applicable.During any such Extension Term, Customer shall continue to pay the Monthly Committed Payment and, if applicable, Monthly Exercised Option Payment and Monthly Lock In Fee Payment as set forth in Section 7 and, in each case, as adjusted pursuant to Section 8.3 without any reduction in the Base Fee or the Exercised Option Fee pursuant to Section 1.3(a) during any Extension Term. 7. Volumes and Fees Customer commits to deliver ***** Barrels of Product per day (the “Committed Volume”) via railcar to the Facility ratably over the Initial Term which translates to a “Minimum Volume Commitment” of ***** Barrels of Product.For the avoidance of doubt, all Barrels of Product delivered by or on behalf of Customer in accordance with this Agreement shall count toward the Minimum Volume Commitment. The “Base Fee” for the Committed Volume is $***** per Barrel. The “Monthly Committed Payment” due Operator will be equal to the Base Fee multiplied by ***** multiplied by the number of days in the applicable month. In addition to the Committed Volume, the Customer may deliver and unload up to an additional ***** Barrels of Product per day via railcar to Operator’s Facility during the Term (hereafter called “Option Volume”). Customer will provide Operator not less than ***** days’ notice prior to the beginning of the month of the amount of Option Volume (the “Exercised Option Volume”) that Customer will deliver to the Facility for such month and the 7 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). anticipated schedule for the deliveries; provided that the nominating and scheduling procedures set forth on Exhibit B shall apply to such Exercised Option Volume.The “Exercised Option Fee” is $***** per Barrel.The “Monthly Exercised Option Payment” due Operator will be the Exercised Option Fee multiplied by the Exercised Option Volume. Customer shall be obligated to pay the Monthly Committed Payment and, if applicable, the Monthly Exercised Option Payment or the Monthly Lock In Fee Payment regardless of whether Customer in fact delivers all or any of the Committed Volume, the Option Volume or, if applicable, the Exercised Option Volume or the Lock In Volume.Such payments are fixed fees that shall be due and payable irrespective of actual Product delivered by Customer to the Facility. Payment by Customer of such fees for a particular month or months shall not reduce or otherwise affect Customer’s obligation to pay the Monthly Committed Payment, and if applicable, the Monthly Exercised Option Payment and the Monthly Lock In Fee Payment, for any subsequent month or months. If the volume of Product nominated by Customer for a given month exceeds the sum of the Committed Volume and the Exercised Option Volume for such month, Operator may in its sole discretion elect to receive or reject any or all of such additional volume as set forth in Exhibit B.The unloading rate for any incremental volume that Operator elects to receive will be $***** per Barrel (the “Excess Fee”) plus the Exercised Option Fee per Barrel of such incremental volume of Product. Subject to Section 2.8, if the volume of Product delivered to and unloaded by Operator for a given month is less than the sum of the Committed Volume and the Exercised Option Volume, or if applicable, the Lock In Volume, for such month, Customer will not be entitled to any make-up on, or a reduction in, any volume delivered to the Facility in a subsequent month.However, if the Committed Volume or the Exercised Option Volume, or, if applicable, the Lock In Volume, is nominated for a given month and a train is scheduled to arrive in such month but actually arrives at the Facility no more than three days before or after the month of nomination due to factors beyond the control of Customer, such volume shall be counted for the month of nomination and shall not be counted for the month such volume arrives at the Facility. If over any calendar six month period during the Term (excluding the first three months after the Commencement Date) the Exercised Option Volume has averaged less than ***** Barrels per day on a rolling basis, Operator may give Customer notice (which such notice may be given anytime following the issuance of Customer’s notice pursuant to Section 7.4 of the Exercised Option Volume for 8 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). such sixth month) requiring it to increase the average Exercised Option Volume to at least ***** Barrels per day or risk losing ***** Barrels per day of Option Volume.Customer will then have three months to increase the average volume of Product delivered to Operator to no less than ***** Barrels per day of Exercised Option Volume, measured over the preceding six-month period (inclusive of the three month cure period). If Customer fails to average at least ***** Barrels per day of Exercised Option Volume over such six month period, Operator may, at its sole option, elect by notice to Customer to reduce the Option Volume from ***** Barrels per day to ***** Barrels per day.If Operator elects to reduce the Option Volume and provides notice to Customer of the decrease, the Base Fee utilized to calculate the Monthly Committed Payment in Section7.2 will thereafter, for the remainder of the Initial Term, decrease by 20 times the Excess Fee divided by $***** per Barrel.If however, Operator does not elect to reduce the Option Volume, the rolling average calculation resets from the expiration date of the three month evaluation period described above.For example, if over a six month period beginning in the fourth month of the Initial Term and ending in the tenth month of the Initial Term, the Exercised Option Volume has averaged ***** Barrels per day on a rolling basis, then the average Exercised Option Volume during the following three months must be at least ***** Barrels per day in order to preclude Operator from having the election outlined in this Section 7.8.If over the first 12 months after the Commencement Date, the Exercised Option Volume has averaged less than ***** Barrels per day on a rolling basis, Operator may, at its sole option, elect by notice to Customer to reduce the Option Volume to zero. For as long as the Option Volume remains at ***** Barrels of Product per day, Customer has a priority right as set forth in this Section 7.9 to negotiate with Operator for any incremental Phase I Capacity available at the Facility beyond 85,000 Barrels of Product per day; provided that such priority right shall only apply to incremental capacity that is at least ***** Barrels of Product per day.If such additional capacity is available as determined by Operator, Operator agrees to negotiate with Customer in good faith for a minimum of 30 days after the date Operator gives Customer notice of availability of such incremental capacity, or, if earlier, until Customer and Operator agree to discontinue discussions, prior to offering capacity to a third party. If Customer and Operator cannot agree upon the terms and conditions, Operator may contract the capacity out to a third party or parties on any terms and conditions it desires. Within 60 days after the Commencement Date, Customer may elect to commit to the entire ***** Barrels of Product per day (the “Lock In Volume”) and forego the Base Fee for the balance of the first year of the Initial Term.If such election is made, Customer will pay Operator a “Lock In Fee” of $***** per Barrel.The 9 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). “Monthly Lock In Fee Payment” will be equal to the Lock In Fee multiplied by ***** multiplied by the number of days in applicable month. The Monthly Lock In Fee Payment shall be due and payable regardless of whether Customer in fact delivers less than ***** Barrels of Product to Customer. (a) Two months prior to the first anniversary of the Commencement Date, Customer may elect to continue the ***** Barrels of Product per day Lock In Fee commitment for the following year.However, if no notice is given by Customer, this Agreement will transition back to the structure of ***** Barrels of Product per day of Committed Volume and ***** Barrels of Product per day of Option Volume described in Section7.1 through Section7.4. (b) In the event Customer makes the election described in Section7.10(a), Customer may make the same election with the same process for the third year of this Agreement two months prior to the second anniversary of the Commencement Date. (c) In the event that the transition described in Section7.10(a) occurs, if the Option Volume is at ***** Barrels of Product per day during the second year of the Initial Term, Customer may elect to commit to the ***** Barrels of Product per day and pay the Lock In Fee for the third year of the Initial Term if notice is given to Operator two months prior to the second anniversary date of the Commencement Date. (d) In the event of an Extension Term in which Operator elects to extend the Option Volume component of this Agreement pursuant to Section 6.2, Customer may elect, no later than two months prior to the commencement of such Extension Term, to commit the entire ***** Barrels of Product per day and pay the Monthly Lock In Fee Payment for the duration of the Extension Term. (e) In no event will Customer’s commitment of ***** Barrels of Product per day at the Lock In Fee ever automatically roll over to a subsequent year without notice from Customer to Operator to that effect. 10 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). If, with respect to Phase I Capacity at the Facility, (a) Operator enters into an agreement with a third party customer to off-load crude oil transported by rail, (b) such agreement is not ***** than this Agreement in *****, ***** and ***** and ***** and (c) Operator agrees to off-load such crude oil under such agreement at ***** that are *****% of the ***** described in this Agreement, then Customer shall be entitled to such ***** for as long as such third party customer agreement is in effect during the Term. If prior to the end of the Initial Term, the sum of the total Committed Volume to date and the Exercised Option Volume to date exceeds the Minimum Volume Commitment (after applicable adjustment for delays in the Commencement Date), Customer may do one of the following: (a) Continue this Agreement until the end of the Initial Term, in which case Customer and Operator will have the same rights and obligations as before the Minimum Volume Commitment was satisfied, including Customer’s obligation to pay the Monthly Committed Payment then in effect; (b) Terminate this Agreement; or (c) Transition this Agreement to an all Option Volume structure of ***** Barrels of Product per day until expiration of the Initial Term.If, and only if, Customer elects to transition this Agreement to such all Option Volume structure: i. The Base Fee will equal the Excess Fee and Customer will no longer have the priority right in Section 7.9; ii. Customer shall owe (i) a Monthly Committed Payment equal to the Base Fee multiplied by ***** multiplied by the number of days in the applicable month and (ii) as applicable, the Monthly Exercised Option Payment; iii. Subject to Section 7.12(c)(iii), all other terms related to the Option Volume, the Exercised Option Volume, the Excess Fee and the Exercised Option Fee remain applicable; and iv. For purposes of this Section 7.12(c) only, if over any calendar two month period during the Initial Term the Exercised Option Volume has averaged less than ***** Barrels per day on a rolling basis, Operator may give Customer notice requiring it to increase its Exercised Option Volume to at least ***** Barrels per day or risk 11 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). losing ***** Barrels per day of Option Volume.Customer will then have one month to increase the average volume of Product delivered to Operator to no less than ***** Barrels per day of Exercised Option Volume, measured over the preceding three month period (inclusive of the one month cure period).If Operator fails to average at least ***** Barrels per day of Exercised Option Volume over such three month period, Operator may immediately elect, at its sole option, to reduce the Option Volume from ***** Barrels per day to ***** Barrels per day. If Operator elects to reduce the Option Volume and provides notice to Customer of the decrease, the Monthly Committed Payment will thereafter, for the remainder of the Initial Term, decrease to the Base Fee multiplied by ***** multiplied by the number of days in the applicable month beginning with the first month following Operator’s election.If however, Operator elects not to reduce the Option Volume, the rolling average calculation resets from the expiration date of the one month evaluation period described above. (d) Absent any notice, this Agreement will continue in accordance with Section 7.12(a), but if Customer elects to terminate or transition this Agreement pursuant to Section 7.12(b) or Section 7.12(c), respectively, then Customer shall give at least 90 days’ advance written notice to Operator.Customer may give such notice at any time before or after the Minimum Volume Commitment is satisfied but such election will not become effective until the later of (i) the end of the calendar month in which the Minimum Volume Commitment is satisfied, and (ii) the end of the calendar month that is 90 days after such notice is delivered to Operator; provided, however, that if the Commencement Date is on or before January 31, 2015, then, in connection with an election to terminate pursuant to Section 7.12(b), in no event shall such election become effective prior to the date that is 60 days after the Minimum Volume Commitment is satisfied. Customer shall pay for all outside services that have either been requested by Customer or are deemed necessary by Operator and approved by Customer (such approval not to be unreasonably withheld or delayed) to address environmental, health or safety requirements relating to Product.For avoidance of doubt, this paragraph does not supersede those provisions of this Agreement addressing responsibility for spills and releases of Product. Customer shall pay for all third party pipeline, manifold or transfer fees for movements of Product prior to the Receipt Point and from the Delivery Point. 12 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). The following additional services will be provided by the Operator to the Customer upon written request: (a) Tank to tank transfers: $***** per Barrel of Product. (b) Unloading of railcars in configurations of fewer than 100 cars: Additional off-loading fee will be added to the Base Fee and will be calculated as follows: 1 minus (number of railcars unloaded divided by 100) multiplied by $***** per Barrel of Product. Customer will provide Operator ***** days’ notice prior to the day that such railcars arrive at the Facility. (c) Blending of Product that fails to meet the Product Specifications (e.g., rail bit) with viscosities that exceed 350 centistoke at Enbridge Reference Temperature: $***** per blended Barrel + $*****/hour of blending time. (d) Railcar storage for empty railcars on repair-in-place track:$***** per railcar per day.Storage charges will commence 72 hours after written/email notification is sent to Customer, however in no case will time begin calculating until cars have been physically placed and accessible on repair-in-place track.Charges will cease immediately upon notification of release by Customer's repair company and placement of railcar on next available Customer outbound train. (e) Railcar storage for loaded railcars:on an as-agreed basis. Any services that are not expressly described in this Agreement are not included in the fees described herein and shall not be provided by Operator unless specifically requested by Customer and agreed to by Operator, in which case additional fees shall apply.All requests for such additional services from Customer must be specified in writing and sent to the Operator Scheduler. Each Party will be excused from its delivery or service obligations (but not its payment obligations, including the Monthly Commitment Payment and, if applicable, the Monthly Exercised Option Payment or the Lock In Fee), as the case may be, set forth in this Section7 during a Force Majeure event only in a volume proportionate to the percentage reduction of its operations actually caused by such Force Majeure event. The Base Fee, the Excess Fee, the Exercised Option Fee and the Lock In Fee shall be escalated on each anniversary of the Commencement Date (including during any Extension Term) based on the greater of (i) 1.5% or (ii) the U.S. city average 13 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). increase of the Consumer Price Index for the prior year as published by the U.S. Bureau of Labor Statistics. 8. Special Provisions Customer acknowledges that the Facility will use common pipelines for Product transfer from the rail off-loading facility to the tanks, including the Dedicated Tank(s) and any Non-Dedicated Tank, as applicable. The permitted Product loss allowance for Normal Losses is two and a half tenths of one percent (0.25%) of the total volume handled when Product is in the custody of Operator (the “Loss Allowance”). The remedies set forth in Section 5.1 and Section 5.2 of the GTCs are Customer’s sole and exclusive remedies for Normal Losses of Product. The remedies set forth in Section 8.3 of the GTCs are Customer’s sole and exclusive remedies for losses of Product other than Normal Losses, including catastrophic losses. All intra-Facility movements (i.e. tank-to-tank transfers) shall be determined by tank gauging. Operator shall keep and maintain, at its sole cost and expense, all pipelines, pumps and other equipment at the Facility owned or leased by Operator and used for handling Product hereunder in good and usable condition. Operator shall not be held responsible for any railroad accessorial charges, including demurrage and storage, railroad provided switching, crew and locomotive repositioning, except to the extent such charges are due directly to the actions or omissions of Operator including Operator’s failure to unload rail cars within the parameters set forth in Section 8.6.If assessed to Operator and not due directly to the actions or omissions of Operator, the charges shall be included on the next invoice from Operator to Customer and shall be payable by Customer together with any other applicable charges.Notwithstanding anything to the contrary contained herein, when such charges are (a) (i) the direct result of Customer’s inability to receive Product into the Connecting Pipeline which is not caused by Operator’s operational issues, (ii) the direct result of insufficient space to receive Product in the Dedicated Tank(s), (iii) as a result of one or more Customer Unit Trains not arriving on schedule and arriving within 24 hours of a second Unit Train or (iv) as a result of one or more Customer Unit Trains not arriving on schedule, the consequence of which is a conflict with the arrival of a third party train that is on schedule, and, in each case (b) precluding timely unloading pursuant to Section 8.6, then such charges will be for Customer’s account.Operator shall promptly notify Customer after Operator becomes aware 14 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). of any such charges that are Customer’s responsibility in order to allow Customer the opportunity to mitigate such charges. Subject to the limitations set forth in this Agreement, from April 1 until September 30, both inclusive, Operator shall have 14 hours to unload a Unit Train.From October 1 until March 31, both inclusive, Operator shall have 16 hours to unload a Unit Train if no steaming is required and 24 hours if steaming is required.The Unit Train unloading times described in this Section 8.6 will commence when the railroad operator delivers control of the locomotive to Operator.However, it is recognized that, in addition to other matters addressed in this Agreement, management and handling of damaged railcars can adversely impact off-loading times.Consequently, Operator should maintain records that demonstrate the impact on unloading times associated with shifting damaged railcars from the Unit Train to the repair-in-place track.This information will be utilized by Operator and Customer to come to a mutually agreed upon and reasonable resolution of any railroad demurrage claims associated with off-loading delays. For the avoidance of doubt, the unloading times of this Section 8.6 apply only to Unit Trains.Operator shall use commercially reasonable efforts in unloading any Manifest Trains that Operator, in its sole discretion, elects to receive at the Facility. Customer shall not assert or take the position that the Facility falls under the jurisdiction of the Federal Energy Regulatory Commission. 9. Payment Terms The following fees, as applicable, will be invoiced by Operator no later than the fifth Business Day of each month of the Term beginning in the first month after the Commencement Date and all charges shall be due and payable by Customer within 15 days following Customer’s receipt of invoice: (a) Monthly Committed Payment; (b) Monthly Exercised Option Payment; (c) Monthly Lock In Payment; (d) Payment for delivered and unloaded volume which exceeds the sum of the Committed Volume and the Exercised Option Volume for the month (as set forth in Section 7.5); 15 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). (e) Any fees for any additional services provided pursuant to Section 7.15; and (f) Any other amounts due under the terms of this Agreement. Each invoice shall be credited (as and if applicable) by the amount paid by Customer to JBBR Pipeline LLC for the transportation (a) during the Initial Term of any uncommitted volumes in excess of the Monthly Minimum Volume Commitment (as such term is defined in the T&D Agreement) on the Connecting Pipeline pursuant to the FERC tariff rate for such uncommitted volumes and (b) during any Extension Term of any volumes on the Connecting Pipeline pursuant to the FERC tariff rate for such volumes, in each case, during the applicable invoice period.1 Each invoice shall include all the information required to calculate the amount due from Customer including the arrival date of any train discharging Product at the Facility and the volume of Product delivered to the Facility.The invoice shall also describe the basis used to determine the amount of additional handling charges and the amount, if any, due from Customer for taxes, fees, costs or assessments required by Applicable Law as provided in Section15 of the GTCs. Each Party shall pay or cause to be paid in U.S. dollars in immediately available funds all amounts which become due and payable by such Party hereunder to a bank account or accounts designated by and in accordance with instructions issued by the Party entitled to receive the payment. Any portion of any invoice issued by Operator to Customer pursuant to this Agreement that is not paid by the 15th day following Customer’s receipt of such invoice and not otherwise disputed pursuant to Section9.3 will bear interest on the unpaid amount for each month (or portion thereof) at the lesser rate of the following: (i)175% of the prime rate of interest, as of the date of the invoice, charged by Citibank N.A. of New York, New York, for 90 day loans made to substantial and responsible commercial borrowers ; or (ii)the highest rate allowed under Applicable Law. If Customer disputes any portion of any invoice or charge, Customer shall notify Operator of the disputed portion within 15 days of the receipt of the invoice or charge. Customer shall pay all undisputed portions of the invoice or charge(s). 1 Customer and Operator hereby acknowledge that the applicable fee for service under this Agreement shall be incremental to any fees paid by Customer to JBBR Pipeline LLC and that this fee structure is intended to ensure that Operator and JBBR Pipeline LLC recover costs related to the applicable facilities while preventing Customer from having to pay any amount under this Agreement towards the recovery of those costs that Customer is required to pay directly to JBBR Pipeline LLC pursuant to the Connecting Pipeline’s FERC tariff. 16 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). Determination of Quantity The quantity of Product received at the Facility from railcars shall be determined by Operator using applicable API/ASTM standards.Quantity determination of Product received into and delivered from the Facility shall be in accordance with the following: (a) Products Received from Railcar.The quantity of Product received at the Facility by railcar shall be determined by Specified Meters as identified on ExhibitA. (b) Product Delivered to the Connecting Pipeline from the Facility.The quantity of Product delivered from the Facility to the Connecting Pipeline shall be determined by the Specified Meters identified on ExhibitA. (c) Product Transfers Between Tanks.The quantity of Product delivered and/or received from tank-to-tank transfers shall be measured from tank gauge readings taken immediately before and after transfer of such Product. Any Product auto-samplers used in the measurement and determination of BS&W for custody transfer measurements shall be maintained and operated in all material respects in accordance with API8.2. Operator shall provide a monthly summary of all Facility activity as it relates to the Customer’s use of the Facility, including physical inventory specified by tank (both useable inventory and un-pumpable heel inventory) and line fill, volume and date of railcar receipts and volume and date of outbound pipeline movements. Operator shall provide Customer a daily report regarding Product inventory through electronic mail system or fax in accordance with Section 3 of Exhibit B. Hours of Operation Facility working hours are 24 hours per day, seven days per week, subject to the terms of this Agreement, the connecting pipeline system rules and procedures and the Facility operating procedures. Audit At no additional charge to Customer from Operator, Customer shall have the right, upon reasonable notice to Operator and acting reasonably, to observe performance of services under this Agreement and to inspect all materials used to 17 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). provide such services.Additionally, Customer shall have the right to review for compliance with the terms of this Agreement (at no additional charge to Customer) and to reproduce (at Customer’s sole cost and expense), (i) the relevant portion of all books, records and information kept by or on behalf of Operator that reasonably relate to Customer’s rights and obligations under this Agreement or are typically retained in conjunction with generally accepted accounting principles and (ii) any fees or costs charged by Operator pursuant to this Agreement (except information subject to attorney-client privilege, proprietary information or confidential information associated with other customers or the Facility’s personnel or other operations of Operator). Operator shall retain all books, records and information described in Section 12.1 for a period of three years after the end of the calendar year in which the services underlying such books, records and information are rendered. Customer may take written exception to and make a claim upon Operator for any and all discrepancies disclosed by an audit conducted pursuant to Section 12.1 if such audit is conducted and such written exception and claim are made within three years after the end of the calendar year in which the services forming the underlying basis of such claim were rendered. Any such audit will be at Customer’s expense and will take place during normal business hours.Any and all information, audits, inspections and observations made by Customer under this Section 12 shall be held in confidence pursuant to the obligations in Section 15. Operator shall use reasonable efforts to include in its relevant contracts a provision that its subcontractors comply with the audit, access and document retention requirements in this Section 12. No audit finding, inspection, or certification shall relieve Operator of any warranty or obligation under this Agreement Default Should Customer or Operator default in the performance and observance of any of the terms or conditions of this Agreement and should such default continue for 30 or more days after the non-defaulting Party delivers notice to the defaulting Party (a “Continuing Default”), then the non-defaulting Party may: (a) except as provided in Section 13.2, seek to recover damages for breach of this Agreement; (b) proceed to exercise any other right or remedy that may be available to it under this Agreement, at law or in equity; and/or 18 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). (c) terminate this Agreement by giving notice of termination to the defaulting Party. Upon the occurrence of a Continuing Default by Customer, if Operator elects to terminate this Agreement pursuant to Section 13.1, Customer shall pay to Operator the Base Fee (or the Lock In Fee, if applicable) multiplied by the number of days remaining in the Term (the “Early Termination Fee”). Customer and Operator agree that the Early Termination Fee is in the nature of liquidated damages, and not a penalty, and is fair and reasonable, and such payment represents a reasonable estimate of fair compensation for Operator’s loss of the economic benefit of this Agreement that may reasonably be anticipated from such Continuing Default by Customer. To the extent that such Continuing Default by Customer results in any injury to or death of persons or damage, loss or injury to any property (excluding Product), Customer’s duty to indemnify the Operator Group in accordance to Section 7.2 of the GTCs shall apply in addition to the Early Termination Fee. Operator shall have a lien and security interest upon all Product maintained at the Facility for all of the charges and other amounts payable to Operator by Customer hereunder. If the T&D Agreement is terminated for any reason, either Party may terminate this Agreement as of the date of the termination of the T&D Agreement.The terminating Party shall exercise this right of termination solely by notice in writing to the other Party given within ten (10) days of termination of the T&D Agreement. If this Agreement is terminated pursuant to this Section 13.4, Operator and Customer shall be released from any and all obligations under this Agreement except that Customer shall pay Operator all of its accrued obligations up to and including the effective date of termination. Notices All notices, consents, waivers and other communications under this Agreement must be in writing and delivered as set forth below.Notice given by personal delivery, electronic mail, facsimile or mail shall be effective upon actual receipt.
